Case 1:18-cv-22812-RNS Document 56 Entered on FLSD Docket 05/01/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida
  Osmany Valdivia Ofarrill, Plaintiff,   )
                                         )
  v.                                     )
                                         )
                                           Civil Action No. 18-22812-Civ-Scola
  MMDO Corp d/b/a Montes de Oca          )
  Original Pizza Cubana (Estilo          )
  Varadero) and Manuel Montes de         )
  Oca, Jr., Defendants.                  )
                  Order on Motion to Alter or Amend Judgment

         This matter is before the Court on the Plaintiff’s motion to alter or amend
  a judgment pursuant to Federal Rule of Civil Procedure 59(e). (ECF No. 55.)
  The Defendants have not responded to the motion and the time to do so has
  passed. Having reviewed the motion, the record, and the relevant legal
  authorities, the Court denies the motion (ECF No. 55).
         On February 24, 2020, the Court entered default judgment in favor of the
  Plaintiff in the amount of $21,163.00. (ECF No. 53.) This amount did not
  include the $15,530.00 sought by the Plaintiff’s counsel in fees. In the motion
  at bar, the Plaintiff argues that the Court “overlooked” that amount. (ECF No.
  55.) The Plaintiff is wrong. The Court declined to award fees because the
  amount sought was not supported by evidence. Indeed, this is now the third
  time that the Plaintiff has sought recovery for attorneys’ fees without
  supporting evidence. On January 3, 2020, United States Magistrate Judge
  Torres denied the Plaintiff’s first motion for default judgment, including
  attorneys’ fees, because “no sworn evidence was filed to support the motion . . .
  .” (ECF No. 48.)
         After having been warned by Judge Torres concerning the lack of
  evidence, the Plaintiff filed its second motion for default judgment on February
  20, 2020. (ECF No. 52.) The second motion remained partially defective. The
  Plaintiff attached evidence supporting the Plaintiff’s own damages and
  counsel’s costs, which resulted in the default judgment totaling $21,163.00.
  (ECF No. 53.) However, in support of the attorneys’ fees portion of the second
  motion, the Plaintiff attached a declaration of attorney Ruben Martin Saenz
  that fails to offer any support for the number of hours worked on this matter.
  (ECF No. 53-2.)
Case 1:18-cv-22812-RNS Document 56 Entered on FLSD Docket 05/01/2020 Page 2 of 2



         The present motion is the Plaintiff’s counsel’s third attempt at seeking
  attorneys’ fees, but the motion is unaccompanied by any evidence of hours
  worked and it points to nothing in counsel’s prior attempts to obtain fees
  evidencing the number of hours worked. See ACLU v. Barnes, 168 F.3d 423,
  427 (11th Cir. 1999) (“The fee applicant bears the burden of establishing
  entitlement and documenting the appropriate hours and hourly rates.”)
  (citation and quotations omitted). Accordingly, the Court denies the motion
  (ECF No. 55).
         The Court directs the Clerk to mail copies of this order to the
  Defendants at the address(es) listed below.
         Done and ordered in chambers, at Miami, Florida, on April 30, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge

  Copy to:
  MANUEL MONTES DE OCA, JR.
  506 S.W. 98 Ct.
  Miami, FL 33174

  MMDO CORP D/B/A MONTES DE OCA ORIGINAL PIZZA CUBANA (ESTILO
  VARADERO)
  506 S.W. 98 Ct.
  Miami, FL 33174
